 1
      DEVIN DERHAM-BURK #104353
      CHAPTER 13 STANDING TRUSTEE
 2    P O BOX 50013
      SAN JOSE, CA 95150-0013
 3
      Telephone: (408) 354-1345
 4    Facsimile: (408) 354-5513
 5

 6

 7

 8
                              UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN JOSE DIVISION
10                                                     Chapter 13
11    In Re:                                       )   Case No. 16-53333 SLJ
                                                   )
12    EVA GRACIA LOPEZ                             )   NOTICE OF DEFAULT IN
                                                   )   CHAPTER 13 PLAN PAYMENTS
13                                                 )   AND DEMAND FOR CURE WITH
                                                   )   CERTIFICATE OF SERVICE
14                                 Debtor          )
                                                   )
15
      NOTICE TO THE DEBTOR: YOU ARE BEHIND ON YOUR CHAPTER 13 PLAN
16
      PAYMENTS AND YOUR CASE WILL BE DISMISSED UNLESS YOU CATCH UP
17
      ON YOUR PAYMENTS. YOU MUST TAKE ACTION WITHIN 21 DAYS OF THE
18
      DATE OF THIS NOTICE.
19
      YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee’s records show that you have
20
      not made your scheduled plan payment every month as required by your confirmed Chapter
21
      13 Plan.
22
      1.   YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of Sep 30, 2019
23
           according to the Trustee's records, you have paid the Trustee a total of $21,400.00;
24
           however, you should have paid no less than $23,300.00 resulting in a $1,900.00 default
25
           through Sep 30, 2019. (The default amount does not include any payments which have
26
           been suspended.)



     Case: 16-53333     Doc# 46    Filed: 09/24/19                     16-53333
                                                       Entered: 09/24/19        SLJ - Notice
                                                                          17:24:23      Page of Default
                                                                                                 1 of 3
 1    2.   In order to continue to receive protection of the U.S. Bankruptcy Court you must

 2         complete one of the following within 21 days:

 3
           a. Bring the case current by paying in certified funds to the Trustee the amount of
 4
              $1,900.00; (Mail payments to the lock box address: PO Box 50009, San Jose, CA
 5
              95150-0009)
 6
              OR
 7
           b. Meet and confer, by telephone, with the Trustee’s representative AND enter into an
 8
              agreement to cure the default in a manner which is acceptable to the Trustee; OR
 9
           c. File and serve a motion to modify plan which proposes terms under which you will
10
              not be in default and which will provide for plan completion within 60 months of the
11
              original time that the first payment under the original confirmed plan was due. If
12
              you pursue this option, you must also promptly obtain an order granting the motion
13
              to modify.
14
      3.      IF YOU FAIL TO ACT, YOUR CASE WILL BE DISMISSED WITHOUT
15
              ANY FURTHER NOTICE OR HEARING.
16
      PLEASE CONTACT YOUR ATTORNEY IMMEDIATELY. YOUR ATTORNEY
17
      MAY BE ABLE TO ASSIST YOU.
18

19
      Dated: September 24, 2019              /s/ DEVIN DERHAM-BURK
20                                           DEVIN DERHAM-BURK
21                                           Chapter 13 Standing Trustee

22

23

24

25

26




     Case: 16-53333     Doc# 46     Filed: 09/24/19                    16-53333
                                                       Entered: 09/24/19        SLJ - Notice
                                                                          17:24:23      Page of Default
                                                                                                 2 of 3
 1

 2                            CERTIFICATE OF SERVICE BY MAIL

 3

 4    I hereby declare that I am over the age of 18 years, not a party to the within cause; my
      business address is 983 University Ave., Bldg. C-100, Los Gatos, CA 95032. I served the
 5
      within Notice of Default in Chapter 13 Plan Payments and Demand for Cure by placing same
 6
      in an envelope in the U.S. Mail at Los Gatos, California on September 24, 2019. Said
 7
      envelopes were addressed as follows:
 8

 9
      EVA GRACIA LOPEZ
10    190 LILLY AVE
      GILROY, CA 95020
11
      In addition to any paper copies served by U.S. Mail, registered ECF participants, including
12
      parties who have requested Special Notice in this case, will receive an electronic copy of the
13
      foregoing document when it has been filed with the Court.
14

15

16
      Dated: September 24, 2019               /s/ Somer Baker
17                                            Office of DEVIN DERHAM-BURK
18                                            Chapter 13 Standing Trustee

19

20

21

22

23

24

25

26




     Case: 16-53333     Doc# 46     Filed: 09/24/19                     16-53333
                                                        Entered: 09/24/19        SLJ - Notice
                                                                           17:24:23      Page of Default
                                                                                                  3 of 3
